Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment filed on August 28, 2020 has been entered.
Claim Rejection – 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-4, 6-16, and 20-27 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Shipman (US 20150284049 cited by Applicant and corresponds to EP 2927108 A1).
Claim 1
Shipman teaches a bicycle operating device 30 (¶ 31) comprising:
a base member 32; 
a brake operating member 36 (FIGS. 1-2) movably coupled to the base member 32; 
an additional operating member 37 (¶ 46) movably coupled to the brake operating member;
an electrical switch 120/122 (FIGS. 13-15, ¶ 66) to provide an electric signal in response to a movement of the additional operating member 37, the electrical switch 120/122 being disposed at the additional operating member 37 (FIG. 13);  
a wireless communication unit 112 (FIGS. 16, 22B; ¶¶ 56-60, 75-77; claim 10) connected to the electrical switch 120/122 to transmit a wireless signal based on the electric signal, the wireless communication unit 112 being disposed at the base member 32 (FIG. 22B, ¶ 76); and
.  Ibid. ¶¶ 2-4 and claims 1-20.
As noted, Shipman described in ¶ 76:
The housing 32 may include one or more auxiliary or accessory connection 55A, 55B, each of which may receive an auxiliary electrical switch or the like (not shown). The housing 32 also includes a power supply 130. The power supply 130 and accessory connections 55A, 55B are operatively connected to a controller 116 and a communications module 112 connected to the controller 116 residing in or on the housing.  (Bold and emphases added)

Claim 1 and other claims below are anticipated by Shipman’s embodiment of FIG. 22B because each and every element as set forth in the claim is found, either expressly or inherently described, in that alternate embodiment.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. Moreover, when a claim covers several structures or compositions, either generically or as alternatives (“one of…”), the claim is deemed anticipated if any of the structures or compositions within the scope of the claim is known in the prior art.  Brown v. 3M, 265 F.3d 1349, 1351, 60 USPQ2d 1375, 1376 (Fed. Cir. 2001).  On the other hand, it is well settled that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then, it meets the claim.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  In addition, the claims drawn to an apparatus must distinguish from prior art in terms of structure rather than function. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); and Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) cited in MPEP § 2114.  
Claim 2
Shipman’s brake operating member 36 includes an actuation part 53, 140, 136 (FIGS. 14-15 disposed to face the electrical switch 120/122 to press the electrical switch 120/122 (FIG. 13) in response to the movement of the additional operating member 37 (id. ¶ 67).
Claim 3 
The actuation part 53, 140, 136 includes a projection (at 48 in FIG. 14) to face the electrical switch 120/122. 
Claim 4
A cable operating structure 62 (FIGS. 7-11, ¶¶ 42-43, 48) is coupled to the brake operating member 36 to move a mechanical control cable (not shown, ¶ 43) in response to a movement of the brake operating member 36 relative to the base member 32.
Claim 6
An informing unit 116 (FIG. 16, ¶¶ 2-3, 59-77, claims 1-12) is disposed on the additional operating member 37.
Claim 7
The informing unit 116 is connected to the wireless communication unit to 112 inform a
user of a status of the wireless communication unit 112 (¶¶ 2-3, 59-77, claims 1-12). 
Claim 8
The base member 32 includes a first end portion (at 34 in FIG. 1, see Appendix hereinafter “Ap.”) configured to be coupled to a handlebar 40 in a mounting state where the bicycle operating device 30 is mounted to the handlebar 40, and a second end portion (at 32 in FIG. 1, see Ap.) opposite to the first end portion (Ap.), and the brake operating member 36 is movably coupled to the second end portion (Ap.).
Claim 9
The handlebar 40 is a drop-down handlebar (FIGS. 1-2, 23; ¶ 78), and the first end portion (Ap.) includes a mounting surface (unnumbered in FIGS. 1-2, see Appendix hereinafter “Ap.”) having a curved shape corresponding to the drop-down handlebar 40.
Claim 10
The base member 32 includes a grip portion (at 32 in FIG. 21, see Ap.) arranged between the first end portion (Ap.) and the second end portion (Ap.).
Claim 11
The second end portion 32 includes a pommel portion (see Ap.).
Claim 12
The first end portion (Ap.) is configured to be coupled to a bar end of the handlebar 40 in the mounting state.
Claim 13
The brake operating member 36 is configured to pivot relative to the base member 32 between a first rest position and a first operated position, and the additional operating member 37 is at least partially closer to the first end portion (Ap.) than the brake operating member 36 in a rest state where the brake operating member 36 is at the first rest position (FIG. 1).
Claim 14
The brake operating member 36 is pivotally coupled (by a brake lever pivot 44, FIG. 7, ¶¶ 44-45) to the base member 32 in a first direction (i.e., the fore and aft direction toward and away the handlebar 40, ¶ 48), the additional operating member 37 is pivotally coupled (by a shift lever pivot 60 which is substantially perpendicular to the brake pivot axis 44, FIG. 7, ¶ 44) to the brake operating member 36 in a second direction (lateral direction (¶ 48), i.e., inboard and outboard from a rest position adjacent the outer wall 78 (FIG. 7) and back (¶ 45), the second/lateral direction is different from the first/fore and aft direction, and the electrical switch 120/122 is configured to provide the electric signal in response to a movement of the additional operating member 37 in the second direction (FIGS. 13-15, ¶ 67).  
Claim 15
The brake operating member 36 is pivotable relative to the base member 32 about a first pivot axis 44 in the first direction, the additional operating member 37 is pivotable relative to the brake operating member 36 about a second pivot axis 60 in the second direction, and the second pivot axis 60 is non-parallel to the first pivot axis 44 (FIG. 7, ¶ 44).
Claim 16
The brake operating member 36 is pivotable relative to the base member 32 about a first pivot axis 44 in the first direction, the additional operating member 37 is pivotable relative to the brake operating member 36 about a second pivot axis 60 in the second direction, and the second pivot axis 60 is disposed above the first pivot axis 44 (FIG. 7, ¶ 3) in a mounting state where the bicycle operating device 30 is mounted to a handlebar 40.
Claim 20
The brake operating member 36 is movably coupled to the second end portion (Ap.) of the base member 32 to pivot relative to the base member 32 about a first pivot axis 44, and the power supply 130 (FIG. 6, 17, 22B) is disposed at the base member 32 at a location between the first pivot axis 44 and the first end portion (Ap.) of the base member 32 (FIG. 6).
Claim 21
An electronic substrate 144, 32 (FIGS. 17-20; ¶ 71 et seq.) is disposed on the base member
32, wherein the electronic substrate 144, 32 is on the power supply 130 (FIGS. 6, 17, 22A)
when viewed from a direction parallel to the first pivot axis 44. 
	Claim 22
	An informing unit 116 (FIG. 22B) is disposed on the base member 32, wherein the wireless communication unit 112 and the informing unit 116 are disposed on the electronic substrate 144, 32 (FIG. 22B).
Claim 23
An electronic substrate 144, 32 (FIGS. 17-20, ¶ 71 et seq.) is disposed on the base member 32, wherein the brake operating member 36 is movably coupled to the base member 32 to pivot relative to the base member 32 about a first pivot axis 44, and the power supply 130 is disposed at the electronic substrate 144, 32 (FIG. 22B).
Claim 24
See claim 22 above. 
Claim 25
The base member 32 includes a first end portion (Ap.) configured to be coupled to a handlebar 40 in a mounting state where the bicycle operating device 30 is mounted to the handlebar 40, and a second end portion (Ap.) opposite to the first end portion (Ap.), the brake operating member 36 is configured to pivot relative to the base member 32 about a first pivot axis 44 in the first direction (toward to or away from the handlebar 40), and at least part of the cable operating structure 62 (FIGS. 7-11, ¶¶ 42-43, 48) being disposed closer to the second end (Ap.) than the first end (Ap.) when viewed from a direction parallel to the first pivot axis 44 as seen in, e.g., FIG. 9.
Claim 26
At least one (130) of the wireless communication unit 112 and the power supply 130 is
disposed closer to the first end (Ap.) than the second end (Ap.) when viewed from the direction
parallel to the first pivot axis 44 (see, e.g., FIG. 17).
	Claim 27
An electronic substrate 144, 32 is disposed on the base member 32, wherein the cable operating structure 62 is overlapped with at least one (32, 144) of the electronic substrate 144, 32 and the power supply 130 when viewed from a second direction perpendicular to the first pivot axis 44 as seen in FIGS. 7-11.
Claim Rejection – 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a.	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-4, 6-16, and 20-27 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Shipman.
	Claim 1
Shipman teaches a bicycle operating device 30 (¶ 31) comprising:
a base member 32; 
a brake operating member 36 (FIGS. 1-2) movably coupled to the base member 32; 
an additional operating member 37 (¶ 46) movably coupled to the brake operating member;
an electrical switch 120/122 (FIGS. 13-15, ¶ 66) to provide an electric signal in response to a movement of the additional operating member 37, the electrical switch 120/122 being disposed at the additional operating member 37 (FIG. 13);  
a wireless communication unit 112 (FIGS. 16, 22A; ¶¶ 56-60; claim 10) connected to the electrical switch 120/122 to transmit a wireless signal based on the electric signal, the wireless communication unit 112 being disposed at the additional operating member 37 (FIG. 16); and
a power supply 130 (FIGS. 6, 17, 22; ¶¶ 3, 40, 69) disposed at the base member 32 (FIGS. 6, 17) and connected to at least one of the electric switch 120/122 and the wireless communication unit 112.  Ibid. ¶¶ 2-4 and claims 1-20.
	As noted, Shipman teaches that the electronic componentry 106 shown in FIGS. 13-16 may include the communication module/unit 112 (id. ¶ 56) and some of the electronic componentry 106 may be housed on and/or within the brake lever 36 or the housing 32 (id. ¶ 53).  Thus, Shipman teaches or suggests to dispose the communication unit 112 at the housing/base member 32. 
It would have been obvious to a person having ordinary skill in the art (PHOSITA) at the time of filing of the application to dispose Shipman’s communication unit at the base member as taught or suggested by Shipman.  The rearrangement of Shipman’s communication unit from the additional operating member to the base member would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.   See also legal precedent regarding rearrangement of parts in MPEP § 2144.04. 
Claims 2-4, 6-16, and 20-27
See the teachings of Shipman in the rejections of claims 2-4, 6-16, and 20-27 above.
Nonstatutory Double Patenting Rejection
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 18-20 of U.S. Patent No. 10,858,063 (hereinafter “Pat.’063”) in view of Shipman. 
As noted, claim 1 of this application and claims 1-2 and 18-20 of Pat.’063 claim the following common elements:
Common			          This Appl.			Pat.’063
base member					claim (cl.) 1			cl. 1
brake operating member (BOM)		cl. 1				cl. 1
additional operating member (AOM)             cl. 1				cl. 1, 2
electrical switch			 	cl. 1			  	cl. 1
wireless communication unit					
(WCU) disposed at 			        the base member (cl. 1)              the AOM (cl. 1)

power supply					cl. 1				cls. 1, 2, 18-20	 
In summary, claim 1 of this application and claims 1-2 and 18-20 of Pat.’063 claim the same invention except the locations of the switch and the WCU, i.e., claim 1 of this application claims the WCU disposed at the base member and claim 1 of Pat.’063 claims the WCU disposed at the AOM as seen in the comparison above. 
Shipman teaches the disposition of the WCU 112 at the base member 32 (FIG. 22B, id. ¶¶ 75-77) in order to actuate the bicycle gearshift devices (id. ¶ 1 et seq.).
It would have been obvious to the PHOSITA at the time of filing to rearrange the WCU claimed in Pat.’063 to the base member in order to actuate the bicycle gear shift device claimed in this application as taught or suggested by Shipman.   KSR and legal precedent regarding rearrangement of parts in MPEP § 2144.04.   
This is a provisional nonstatutory double patenting rejection.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Komada et al. (US 20170088234) teaches an electronic substrate 140 (FIG. 1) connected to switches 126, 128 (¶ 121 et seq.).
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-80.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VINH LUONG/Primary Examiner, Art Unit 3656